UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1605



WAYNE CURTIS SIRON,

                                            Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



     On Appeal from the United States Tax Court.    (11208-04)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Curtis Siron, Appellant Pro Se.         Eileen J. O’Connor,
Assistant Attorney General, Bruce Raleigh Ellisen, Randolph L.
Hutter, Gretchen M. Wolfinger, UNITED STATES DEPARTMENT OF JUSTICE,
WASHINGTON, D.C.; Donald L. Korb, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Wayne Curtis Siron appeals from the tax court’s order

upholding the Commissioner’s determination of a deficiency in

Siron’s   1998   income   taxes   and   assessing   penalties.   We   have

reviewed the record and the tax court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

tax court.    Siron v. Comm’r., Tax Ct. No. 11208-04 (U.S. Tax Ct.

Apr. 4, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -